Citation Nr: 0314347	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain with degenerative disc disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active service from September 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO decision that 
continued a 20 percent evaluation for a lumbosacral strain 
associated with degenerative disc disease.  

In February 2003, the Board undertook additional development 
on the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2).  
Subsequent additional evidence was obtained consisting of a 
report of VA examination performed in May 2003 and 
outpatient treatment records.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulations giving the 
Board the authority to develop evidence were invalid 
because, in part, C.F.R. § 19.9(a)(2) allows the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration contrary to the 
requirement of 38 U.S.C.A. § 7104(a) which provides that all 
questions subject to a decision by the Secretary of VA shall 
be subject to one review on appeal by the Secretary.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

As noted above, in accordance with the February 2003 
development, the Board has obtained a report of VA 
examination and outpatient treatment records of the veteran.  
This evidence has not been considered by the RO.  

The Board also observes that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.

2.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for a lumbosacral strain with 
degenerative disc disease, to include 
consideration of the revised rating 
criteria under Diagnostic Code 5293.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
April 2002 supplemental statement of the 
case.  If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


